COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Frank
Argued at Richmond, Virginia


KENNETH DAVID NEWTON
                                              MEMORANDUM OPINION * BY
v.   Record No. 2009-99-3                      JUDGE ROBERT P. FRANK
                                                  AUGUST 15, 2000
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF LEE COUNTY
                       William C. Fugate, Judge

          Susan D. Oglebay for appellant.

          Stephen R. McCullough, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Kenneth David Newton (appellant) was convicted of two counts

of distribution of cocaine in violation of Code § 18.2-248(C).          On

appeal, he contends the trial court erred in permitting the

Commonwealth to enumerate his previous drug convictions during

cross-examination.   We agree, and, therefore, reverse and remand

for a new trial.

                            I.   BACKGROUND

     Appellant was tried for two counts of drug distribution

before a jury.   The paid police informant, Ronnie Hale, who

conducted the drug buys for which appellant was being tried,

testified at appellant's trial.    Hale had numerous prior

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
convictions and a number of pending charges, including perjury and

arson.

     Hale made his first buy from appellant on June 13, 1995.        He

telephoned appellant and arranged the drug purchase.     Before the

controlled buy occurred, the police searched Hale's person and his

vehicle.    He was given $270 to purchase the drugs.

     The officer who searched Hale stated, "He was patted all the

way down, fingers ran through his hair, his shorts were physically

patted down by myself as well as pulled out and looked in by

myself."    The car was "searched behind the seat, the front seat,

all moving parts, and then the passenger area."    A tape case

inside the vehicle also was searched, and the officer did a

"physical view search of the bed and fender wells."

     Police observed appellant open Hale's vehicle door, but they

were not able to see the actual exchange of drugs for money.

After the brief exchange, appellant drove away.    The search of

Hale after the exchange yielded cocaine and no money.     The tape

recorder placed on Hale did not operate properly.      The police also

searched Hale's vehicle and did not find any money.

     Hale made the second buy from appellant on June 16, 1995.

The police gave Hale $200 to purchase the drugs.    Again, the

police searched Hale's person and vehicle before the buy.     Then,

police saw appellant approach Hale's car and a brief encounter

occurred.    Appellant sold Hale additional cocaine.    Hale and the



                                - 2 -
vehicle were searched after the sale, and no money was found.

Appellant denied selling cocaine to Hale.

     The evidence against appellant consisted primarily of Hale's

testimony.    On cross-examination, Hale denied any promise of

leniency by the Commonwealth.    He was released on an unsecured

bond on several writs of capias, and none of the felony charges

against him had been tried when he testified against appellant.

     Hale also knew the routine of the controlled buys.     He had

assisted the sheriff's office twelve or thirteen times.    He knew

the interior of his vehicle would be searched but not the

exterior.    He also knew he would not be asked to remove his

clothing or shoes.    Furthermore, he knew the officers would not

remove the quarter panels or look under the hood.

     Appellant testified on his own behalf.    During

cross-examination, the following dialogue occurred between the

prosecutor and appellant:

                  Q. Mr. Newton, how many felonies have
             you been convicted of?

                 A.   I think three.

                 Q.   Three?

                 A.   I guess.

                  Q. Isn't it true, sir, that you have
             been convicted of five felonies?

                 A.   I don't know.

                  Q. Don't you recall being convicted of
             distributing cocaine in 1995?


                                 - 3 -
               A.    Yeah, probably.

               Q. Do you recall being
          convicted in 1988?

          Appellant's counsel objected, contending the prosecutor

could not ask the specific nature of the prior offenses.    The

trial court overruled appellant's objection and permitted the

cross-examination to continue.

               Q. Were you convicted of possession of
          LSD too in 1987? Were you?

               A.    Yeah, because in 1989 I was at home.

               Q. You weren't convicted of conspiracy
          to distribute more than one-half ounce of
          marijuana by this Court in November?

               A.    Yes.

               Q. And weren't you convicted of
          distributing more than one-half ounce, but
          less than five pounds of marijuana in this
          Court in November of 1995?

               A.    Yes.

     The trial court instructed the jurors that they could

"consider proof of the witness's prior conviction of a felony as

affecting his credibility, but it does not render him incompetent

to testify nor shall you consider it as evidence of his guilt of

the offense for which he is on trial."

                            II.    ANALYSIS

     Appellant contends the trial court erred in permitting the

prosecutor to enumerate his prior drug-related convictions during

cross-examination.   We agree and reverse appellant's convictions.


                                  - 4 -
     The Commonwealth concedes that the trial court erred but

contends the error was harmless.   In support of its position, the

Commonwealth argues that because appellant was charged with

distributing cocaine after having previously been convicted of the

same offense, the Commonwealth was entitled to introduce, as a

part of its burden of proof, a certified copy of an order

reflecting appellant's 1988 drug distribution conviction.

Therefore, the Commonwealth argues, the jury was informed that

appellant previously had been convicted of distributing cocaine,

and the additional evidence of appellant's drug distribution was

merely cumulative of evidence properly before the jury.    We

disagree with the Commonwealth.

     Generally, in order to avoid or minimize the prejudice

inherent in proving prior felony convictions, the Commonwealth may

impeach the credibility of the accused only by showing the fact

and number of prior felony convictions.   See Harmon v.

Commonwealth, 212 Va. 442, 446, 185 S.E.2d 48, 51 (1971).   Unless

the prior conviction was for perjury, neither the nature of the

felony nor the details of the conviction are admissible.    See id.

If a defendant "testifies untruthfully about 'the fact of

conviction' or the number of prior felony offenses, the

Commonwealth may show that [he] has knowingly testified

untruthfully about a material fact."   Powell v. Commonwealth, 13

Va. App. 17, 23-24, 409 S.E.2d 622, 626 (1991).



                              - 5 -
     In Powell, this Court distilled from several cases the

principles that govern the Commonwealth's impeachment of a

defendant with the defendant's prior convictions.   We held where

          a defendant/witness testifies untruthfully on
          direct examination about the number of prior
          felony convictions, he opens the door to
          cross-examination which is reasonably
          designed to elicit relevant evidence to show
          whether the defendant/witness knowingly
          testified falsely. The Commonwealth may not,
          however, resort to cross-examination which
          unnecessarily presents prejudicial
          information about the name or nature of prior
          convictions with little or no probative
          value.

Id. at 24, 409 S.E.2d at 626.

     The Commonwealth concedes that it did not follow the

procedure required by Powell.

                In Virginia, non-constitutional error is
          harmless "[w]hen it plainly appears from the
          record and the evidence given at the trial
          that the parties have had a fair trial on the
          merits and substantial justice has been
          reached." Code § 8.01-678 (emphasis added).
          "[A] fair trial on the merits and substantial
          justice" are not achieved if an error at
          trial has affected the verdict.
          Consequently, under Code § 8.01-678, a
          criminal conviction must be reversed unless
          "it plainly appears from the record and the
          evidence given at the trial that" the error
          did not affect the verdict. An error does
          not affect a verdict if a reviewing court can
          conclude, without usurping the jury's fact
          finding function, that, had the error not
          occurred, the verdict would have been the
          same.

Lavinder v. Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d 910,

911 (1991) (en banc).   Therefore, "we must review the record and


                                - 6 -
the evidence and evaluate the effect the error may have had on how

the finder of fact resolved the contested issues."    Id. at 1007,

407 S.E.2d at 912.

     Generally, an error is "presumed to be prejudicial unless it

plainly appears that it could not have affected the result."

Caldwell v. Commonwealth, 221 Va. 291, 296, 269 S.E.2d 811, 814

(1980) (citation omitted).   However, if a curative instruction is

given to the jury, the usual presumption of prejudice is replaced

by a presumption that the jury followed the instruction and

disregarded the improper evidence.     See LeVasseur v. Commonwealth,

225 Va. 564, 589, 304 S.E.2d 644, 657 (1983).    In such a case, a

conviction is not subject to reversal unless the error "suggests a

manifest probability that it was prejudicial to the defendant."

Boykins v. Commonwealth, 210 Va. 309, 313, 170 S.E.2d 771, 774

(1969) (citation omitted).

     Appellant was tried for two counts of distribution of

cocaine, both occurring in June 1995.    A 1988 conviction of drug

distribution was properly before the jury because it was the

predicate offense upon which the enhanced penalty was based.    The

properly admitted 1988 conviction was seven years old, however,

when the subject offenses were committed.    The improperly admitted

convictions were almost contemporaneous with the subject offenses.

These current convictions may well have greater influence on the

jury than a much older conviction.



                               - 7 -
     If the trial court had not erred, the jury only would have

known of a seven-year-old conviction and five felony convictions.

With the erroneously admitted convictions, the jury knew of almost

contemporaneous distribution convictions and five convictions of

drug offenses.   We cannot say that the jury's knowledge of these

drug charges did not affect the verdict despite the cautionary

instruction.   Hale's extensive criminal record, his lenient

treatment by the Commonwealth, and a profit motive may well have

created some doubt with the jury as to Hale's credibility.

     We hold that there is a manifest probability that the

improperly admitted convictions were prejudicial to appellant.

The jury had to determine whether or not appellant was guilty of

two counts of distribution of cocaine.   They knew appellant had

been convicted of the identical offense within the past six

months.   They also knew appellant had a total of five drug

convictions.   A cautionary instruction could not undo such damage.

     For these reasons, we reverse appellant's convictions and

remand for a new trial.



                                             Reversed and remanded.




                               - 8 -